Name: Commission Regulation (EEC) No 2891/92 of 2 October 1992 amending Regulation (EEC) No 2295/92 laying down detailed rules for the application of the support system for producers of the protein crops referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  farming systems;  processed agricultural produce
 Date Published: nan

 No L 288/ 12 Official Journal of the European Communities 3 . 10 . 92 COMMISSION REGULATION (EEC) No 2891/92 of 2 October 1992 amending Reglation (EEC) No 2295/92 laying down detailed rules for the application of the support system for producers of the protein crops referred to in Council Regulation (EEC) No 1765/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as amended by Commis ­ sion Regulation (EEC) No 2467/92 (2) and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 5 (3) thereof, Article 1 Article 5 of Regulation (EEC) No 2295/92 shall be replaced - by the following : 'Article 5 1 . The agricultural conversion rate to be used for the compensatory payment shall be that in force on the first day of the relevant marketing year. 2 . (a) In the case of producers applying for support under the "simplified scheme" referred to in Article 2 (5) (b) of Regulation (EEC) No 1765/92 the provisions of : (i) Regulation (EEC) No 2293/92 ; (ii) Article 2 (b) and (e) ; and (iii) paragraph 1 of this Article, shall not apply. (b) Such producers shall be eligible to receive the compensatory payment provided for in Article 8 (3) of Regulation (EEC) No 1765/92 provided that they respect : (i) the provisions of this Regulation, other than those at paragraph (a), and (ii) the provisions of Article 4 (3) of Commis ­ sion Regulation (EEC) No 2780/92 (*). Whereas producers of protein crops may apply for the compensatory payments under either the general scheme or the simplified scheme laid down by Regulation (EEC) No 1765/92 ; whereas certain criteria should be common to both schemes and certain conditions different between the two schemes ; whereas the criteria for eligibility to receive support for the cultivation of protein crops under the simpliefied scheme shall be based on both those rfor their cultivation under the general scheme and those for the production of cereals under the general scheme ; whereas the agricultural conversion rate used in applica ­ tions made under the simplified scheme should be that for cereals ; Whereas, to avoid the risk of an increase in the area under protein crops, access to compensatory payments should be restricted to producers sowing crops in climatically and agronomically suitable regions ; (c) The agricultural conversion rate to be used for the compensatory payment made under the "simplified scheme" shall be that for cereals in force on the first day of the relevant marketing year. 0 OJ No L 281 , 25. 9. 1992, p. 5. Whereas in consequence Commission Regulation (EEC) No 2295/92 (*) should be amended ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 12. O OJ No L 246, 27. 8 . 1992, p. 11 . (3) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 221 , 6. 8 . 1992, p. 28 . 3 . 10. 92 Official Journal of the European Communities No L 288/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1992. For the Commission Ray MAC SHARRY Member of the Commission